               Case 3:20-cv-07811-RS Document 62-1 Filed 03/16/21 Page 1 of 3



 1   JAEMIN CHANG (SBN 232612)
     JChang@FoxRothschild.com
 2   FOX ROTHSCHILD LLP
     345 California Street, Suite 2200
 3   San Francisco, CA 94104-2670
     Telephone:     415.364.5540
 4   Facsimile:     415.391.4436
 5   JEFF NICHOLAS (Pro Hac Vice to be filed)
     jnicholas@FoxRothschild.com
 6   FOX ROTHSCHILD LLP
     2000 Market Street, Twentieth Floor,
 7   Philadelphia, PA 19103
     Telephone: (215) 299-2000
 8
     GUY LEWIS (Pro Hac Vice to be filed)
 9   glewis@lewistein.com
     THE LAW OFFICES OF GUY A. LEWIS
10   12575 SW 67th Avenue
     Pinecrest, FL, 33156
11   Telephone: (305) 442-1101
12   Attorneys for Claimants First 100, LLC and
     Battle Born Investments Company, LLC
13

14
                                  UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
                                     SAN FRANCISCO DIVISION
17
     UNITED STATES OF AMERICA,                          Case No. 20-7811-RS
18
                    Plaintiff,                          DECLARATION OF JAEMIN CHANG IN
19                                                      SUPPORT OF CLAIMANTS’
                                                        ADMINISTRATIVE MOTION TO FILE
20           v.                                         UNDER SEAL
21   Approximately 69,370 Bitcoin (BTC),
     Bitcoin Gold (BTG), Bitcoin SV (BSV), and
22                                                      Judge: Hon. Richard Seeborg
     Bitcoin Cash (BCH) seized from
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hb                   Courtroom: 3
23                                                      Case Filed: November 5, 2020
     hx,                                                FAC Filed: November 20, 2020
24                                                      Trial Date:   TBD
                    Defendant.
25

26   First 100, LLC and Battle Born Investments
27   Company, LLC,

28                  Claimants.

      DECLARATION OF JAEMIN CHANG IN                                          Case No. 20-7811-RS
      SUPPORT OF ADMINISTRATIVE MOTION            -1-
     120661418.v1
                  Case 3:20-cv-07811-RS Document 62-1 Filed 03/16/21 Page 2 of 3



 1           I, Jaemin Chang, declare:
 2           1.       I am a partner with law firm Fox Rothschild, LLP, counsel of record for the
 3   Claimants. I make this declaration in support of the Claimants’ Motion to file Under Seal. I
 4   have personal knowledge of the facts stated herein, and if called as a witness, I could and would
 5   competently testify thereto.
 6           2.       Claimants have filed conditionally under seal their claims as these documents
 7   contain references and information related to the identity of Individual X. Confidentiality of the
 8   individual is designated by the Plaintiff in this action.
 9           I declare under penalty of perjury under the laws of the United States that the foregoing is
10   true and correct, and signed on the date set forth below in San Francisco, California.
11
     Dated: March 16, 2021.                 /s/ Jaemin Chang
12                                          Jaemin Chang
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      DECLARATION OF JAEMIN CHANG IN                                                 Case No. 20-7811-RS
      SUPPORT OF ADMINISTRATIVE MOTION                 -2-
     120661418.v1
               Case 3:20-cv-07811-RS Document 62-1 Filed 03/16/21 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that a true and correct copy of the foregoing document was filed with the
 3   Court and electronically served through the CM-ECF system which will send a notification of
 4   such filing to all counsel of record.
 5
      Dated: March 16, 2021                         FOX ROTHSCHILD LLP
 6
                                                    /S/ Jaemin Chang
 7                                           By:
                                                   JAEMIN CHANG
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      DECLARATION OF JAEMIN CHANG IN                                                Case No. 20-7811-RS
      SUPPORT OF ADMINISTRATIVE MOTION               -3-
     120661418.v1
